VICKERY, PJ.
We think this evidence was competent and the question should have been permitted to be answered, for notwithstanding the withdrawal of its cross demand, anything, thing that would tend to defeat *320the plaintiff’s right to recover would have been admissible, and if plaintiff below owed the defendant below, that would have wiped out the plaintiff’s claim to that extent, ,and we think the evidence should have been admitted,' but unfortunately there was no reading into the record whát the witness would have answered if he had been permitted to have answered, and so far as this record shows, the answer might have been that the plaintiff owed the defendant nothing. Consequently what was expected to be proved if the witness had been permitted to answer, it not being contained in the record, we cannot say whether it was erroneous or whether it was not. Therefore there is nothing before this court which would warrant us in disturbing this finding. It amounted to simply a weight of the testimony, and the court having found in favor of the plaintiff below, we do not feel called upon to disturb the finding g.nd it will, therefore, be affirmed.
Sullivan and Levine, JJ, concur.